UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4548


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

EZEKIEL DONJA GARDNER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Fox, Senior District Judge. (4:11-cr-00065-F-1)


Submitted: May 31, 2017                                            Decided: June 8 , 2017


Before GREGORY, Chief Judge, and KEENAN and MOTZ, Circuit Judge.


Affirmed by unpublished per curiam opinion.


W. Michael Dowling, BROOKS PIERCE, Raleigh, North Carolina, for Appellant. John
Stuart Bruce, United States Attorney, Jennifer P. May-Parker, First Assistant United States
Attorney, Barbara D. Kocher, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ezekiel Donja Gardner appeals his 120-month sentence for possession of a firearm

by a convicted felon. Gardner argues that the district court erred in applying sentencing

enhancements for a stolen firearm and possession of a firearm in connection with another

felony offense. He also claims that his sentence is procedurally unreasonable because the

district court failed to address adequately his arguments at sentencing.         Finding no

reversible error, we affirm.

       We review a criminal sentence “under a deferential abuse-of-discretion standard.”

Gall v. United States, 552 U.S. 38, 41 (2007). “In determining whether a district court

properly applied the advisory [Sentencing] Guidelines, including application of any

sentencing enhancements, we review the district court’s legal conclusions de novo and its

factual findings for clear error.” United States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009).

Having carefully reviewed the record, we conclude that there was sufficient evidence to

support the district court’s findings that Gardner possessed a firearm in connection with

another felony offense and that the firearm was stolen. See U.S. Sentencing Guidelines

Manual § 2K2.1(b)(4)(A), (6)(B) (2013). We also find sufficient the district court’s

explanation of Gardner’s within-Guidelines sentence. See Rita v. United States, 551 U.S.
338, 356, 359 (2007).




                                              2
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3